Allowable Subject Matter
Applicant’s Amendment filed on 12/18/2020 have been fully considered. Claims 1-18 are allowed. 

Reasons for Allowance
Examiner has carefully reviewed the arguments presented in the submission dated 12/18/2020. Examiner has also considered the discussion during the 12/01/2020 (interview conducted on November 24, 2020). Examiner is persuaded and the following are  examiner’s reasons for allowance: 
The claimed invention recites the following features and they are not found in the prior art:

Claim 1 of current application recites:
“… publish at least one set container to the universe, the at least one set container being a data structure hosting at least one set, the at least one set being a semantic entity being defined by at least one of the fields and attributes defined by metadata associated with the objects, and the at least one set container and the at least one set hosted thereby being linked to each other by a repository relationship defining an association between the at least one set container and the at least one set;”

Guo in view of Wenzel (prior art references cited and/or applied) disclose a method of organizing each of the metadata attributes correspond to a metadata attribute type such as, an identifier metadata attribute type: (e.g., “being defined by at least one of the fields and attributes defined by metadata associated with the objects”) allowing domain semantics to be wrapped around metadata for the assets:
(Wenzel Par. [0073] lines 1-11: “Each of the assets in the data model may include one or more metadata attributes. Each of the metadata attributes may correspond to one of a plurality of metadata attribute types (e.g., metadata knowledge types). Example metadata attribute types include, for example, an identifier metadata attribute type, a classifier metadata attribute type, an artifact metadata attribute type, and a relationship metadata attribute type (alternatively referred to, respectively, as identifiers, classifiers, artifacts, and relationships). A schema may define which metadata attributes are included in each asset of a particular asset type.”)
Wenzel, Par. [0175] lines 8-11: “As shown in the following example, the domain semantics are now wrapped around the metadata, which may make the data more understandable and consumable.”)

However, neither Wenzel nor Guo and combined references discloses defining metadata “associated with the objects, and the at least one set container and the at least one set hosted thereby being linked to each other by a repository relationship defining an association between the at least one set container and the at least one set” as applicant claimed.

All independent claims recites the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for authoring resources on a semantic layer universe.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154